 SHEET METAL WORKERS, LOCAL 49`473Sheet Metal Workers'International Association, LocalUnion No.49 andLos Alamos Constructors,Inc. andInternational Association of Bridge,Structural andOrnamental Iron Workers,Local Union No. 495.'Case 28-CD-147October 18, 1973DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS FANNINGAND PENELLOUpon charges filed by the Charging Party on Feb-ruary 16, 1973, the General Counsel of the NationalLabor Relations Board by the Regional Director forRegion 28 issued a complaint and notice of hearing onMarch 29, 1973, against Respondent, Sheet MetalWorkers. The complaint alleges in substance that Re-spondent engaged in and is engaging in unfair laborpractices within the meaning of Section 8(b)(4)(ii)(D)of the National Labor Relations Act, as amended. Inits duly filed answer, the Respondent admits certainallegations of the complaint and denies all unfair la-bor practice allegations.2On May 30, 1973, Respondent and the GeneralCounsel entered into a stipulation in which,inter alia,they requested that this proceeding be transferred tothe Board. In the stipulation, the parties agreed ineffect that the formal papers filed in this proceeding,the stipulation, together with the attached exhibitsand the order postponing the hearing indefinitely,would constitute the entire record in the case andagreed that no oral testimony was necessary or de-sired. They waived their right to a hearing before anAdministrative Law Judge, the making of findings offact and conclusions of law by an Administrative LawJudge, and the issuance of an Administrative LawJudge's Decision. The stipulation provided for the-filing of briefs with the Board.On June 5, 1973, the Board issued its Order Grant-ingMotion and Transferring Proceeding to theBoard. Respondent and the General Counsel filedbriefs thereafter.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in this'Local 495, herein called Iron Workers, did not participate in this proceed-in.On May 8, 1973, the Regional Director issued an amendment to thecomplaint and on May 9 issued a telegraphic order indefinitely postponingthe hearing. On May 22, Respondent duly filed an answer to the amendmentto the complaint.case, including the briefs of the General Counsel andthe Respondent, and makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe ChargingParty,Los, Alamos Constructors, Inc.(herein calledLACI),is,and has been at all timesmaterial herein,continuously engaged as a buildingand construction contractor with an office and placeof business locatedin LosAlamos, New Mexico.LACI isengaged in the construction of modificationsto theCMR LaboratoryBuilding in Los Alamos, NewMexico.LACI duringthe past calendar year, whichperiod is representative of all times material herein,purchased and had delivered to its place of businessin Los Alamos, New Mexico,goods and materialsvalued in excess of $50,000 which were transportedand delivered to New Mexico directly from States ofthe United States other than New Mexico.During thissame period of time,LACI,in the course and conductof its business operations, provided and'performedservices for the Atomic Energy Commission,an agen-cy of the United States Government,valued in excessof $688,000, which had a substantial impact on thenational defense of theUnitedStates.Accordingly,we find thatLACIis, and has been at all times materi-al,an employer engaged in commerce within themeaning of Section 2(6) and-(7) of the Act and thatitwill effectuate the purposes of the Act to assertjurisdiction in this proceeding.II.THE LABOR ORGANIZATION INVOLVEDThe parties stipulated and we find that Respon-dent, Sheet Metal Workers' International Associa-tion,Local Union No. 49, is a labor organizationwithin the meaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESDuring the latter portion of 1971, LACI met withrepresentatives of Respondent and Iron Workers forthe purpose of discussing, on the basis of preliminarydrawings, certain work to be performed by LACI onthe CMR Laboratory Building in Los Alamos, NewMexico, including but not limited to the removal ofexisting blowers and filter plenums and their replace-mentwith new high-efficiency filters in larger ple-nums together with the installation of larger blowers.'On or about February 24, 1972, William C. Francis3LACI is a party to separatecollective-bargaining agreements with bothRespondent and IronWorkers.However, neither Respondent nor IronWorkers has been certifiedby theBoard as the collective-bargaining repre-Continued206 NLRB No. 51 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Hugh Hancock,the chief and alternate chief,respectively, of LACI's technical area,met with GaryC. Briggs and Bernie Jacquez,business manager andsteward,respectively,forRespondent,and FrankReck and CliffHughes,past and present businessagents,respectively,of IronWorkers,regarding pro-posed assignments of work for employees who 'aremembers of,or are represented by, the aforemen-tioned respective crafts,including the assignment ofthe work in dispute.Both Iron Workers and Respon-dent made claims on behalfof LACI's employees rep-resented by their respective crafts to perform theaforementioned heavier-than-10-gauge metal work.On or aboutFebruary 29, 1972, LouisBabovich,Jr.,LACI'spersonnel director,telephoned GeorgeDowler,president of Respondent's international par-entorganization,regarding the apparent dis-agreement between Respondent and IronWorkerswith respect to the assignment of the work in dispute.Dowler advised Babovich that he would assign Inter-national Representative Eugene Edwards to look intothe matter on behalf of Respondent's internationalparent organization.On the same date,Edwards tele-phoned Babovich and informed him, among otherthings,that he had made arrangements to meet withJackMartin, international representative of the IronWorkers international parent organization, regardingthe apparent disagreement between Respondent andIron Workers with respect to the aforementioned as-signment.On or aboutMarch 7,1972, Edwards tele-phoned Babovich and informed him that he had metwithMartin to discuss the work assignment in dis-pute,and that both Unions were going to continue toclaim the disputed work.Edwards stated further that,in view of the two labor organizations'agreement todisagree regarding their respective jurisdiction to per-form the disputed work, there would be no need forfurther meetings between the two labor organizationsinvolved.On or about March 8,1972,Martin tele-phoned Babovich and informed Babovich that bothIronWorkers and Respondent were claiming theworkin dispute and that neither labor organizationwould relinquish its claim for such work. 'By letter datedMarch 23, 1972, LACIassigned thefabrication and installation of plenums and trans-itions heavier than 10 gauge onthe CMR LaboratoryBuilding projectin Los Alamos,New Mexico, thework in dispute,to employees represented by IronWorkers 4sentativeof LACI's employees engaged in the fabrication and installation ofplenums and transitions heavier than 10 gauge on theCMR LaboratoryBuilding inLos Alamos,New Mexico(herein the work indispute),nor hasthe Board issuedany orderdirectingLACI to bargainwith Respondent orIron Workersas the representativeof said employees.°While admittedlyall parties are, and at all times material herein havebeen, bound by therules andprocedures of the National JointBoard for theFollowing Respondent's receipt of LACI's letter ofMarch 23, Respondent, pursuant to the grievanceprocedure set forth in article X of its collective-bar-gaining agreement with LACI, lodged a verbal griev-ance againstLACI regarding LACI's assignment ofthe work in question to employees represented byIronWorkers rather than to employees representedby Respondent.' As the basis for its grievance, whichhad also been Respondent's basis for claiming theworkassignment,Respondent relied on article I, sec-tion 1, and article III, section 1, of its contract withLACI 6 Thereafter, representatives of LACI and Re-Settlement of Jurisdictional Disputes,Respondent,IronWorkers, and LACIhave each failed to submit the dispute arising from the work assignment inthe present case to the said National Joint Board for resolution or determina-tion in accordance with the agreed-uponmethod for the adjustment of saidwork dispute.Art. Xof the Sheet Metal Workers contract provides:Section 1.Grievances of the Employer or the Union,arising out ofinterpretation or enforcement of this agreement, shall be settled betweenthe Employerdirectly involved and the dulyauthorized representativeof theUnion, ifpossible.An Employer may have thelocal associationpresent to act as his/her representative.Section 2. Grievances not settled as provided in Section 1 of thisArticlemay be appealedby either party to thelocal joint adjustmentboard in the areain which thework is performed and such board shall.render a final and binding determination except as provided inSections3 and 5 of this Article. The boardshall consist of equal repre-sentativesof the Union and ofthe local Employer's association, andboth sides shall cast an equal number of votes at each meeting... .Section3.Grievancesnot disposed of under the procedure prescribedin Section 2 of thisArticle,because of a deadline or failure of such boardto act,may be appealed jointly or by either partyto a panel consistingof (1) representatives appointed by the general president of the SheetMetal Workers'InternationalAssociationand (2)representatives ap-pointed by the chairman of theLaborRelations committee of the SheetMetaland Air Conditioning Contractors'National Association, Inc.... except in a case of deadlocks, the decision of the panel shall be finaland binding.Section 4.Grievances not settled as provided in Section 3 of thisArticle maybe appealedjointly or by either party tothe National JointAdjustment Board, as established by the Sheet MetalWorkers'Interna-tional Associationand theSheet Metal and Air ConditioningContrac-tors'NationalAssociation,Inc.... .Section5.A localjoint adjustment board, panel and the National JointAdjustment Board are empowered to rendersuchdecisions and grant suchrelief to eitherparty as theydeem necessaryand proper,including awardsof damagesor other compensationand, if it is believed warranted,to directthat the involved agreementand any otheragreement of agreementsbetweenthe Employer and any otherlocal union affiliated with theSheet MetalWorkers'International Association be cancelled. . . . [Em-phasis supplied.]Section 7.... There shallbe no cessationof work bystrike or lock-outs during the pendency of the proceduresprovidedfor in thisArticle.Except in thecase of deadlock, the decisionof theNational Joint Ad-justment Board shall be final and binding.6 Art. I,sec. 1, provides:This Agreement covers the ratesof pay, rules and working conditionsof all employeesof the employerengaged inbut notlimited to the (a)manufacture,fabrication, assembling,handling,erection, installation,dismantling,conditioning,adjustment,alteration,repairing and servic-ing of all ferrous or nonferrous metalwork of U.S.No. 10 gauge or itsequivalent or lighter gauge and all other materials used in lieu thereofand of all air-veyorsystems and air handlingsystemsregardless of materialusedincluding the setting of all equipment and all reinforcements inconnectiontherewith; (b) all lagging over insulation and all duct lining;(c) testing and balancing of all air-handling equipmentand duct work; SHEET METAL WORKERS, LOCAL 49475spondent met on several occasions to discuss theaforesaid grievance but were unable to resolve theirdifferences.By letter dated January 23, 1973, fromRespondent's business manager, Gary E. Briggs, toJack Pope, chairman of the local joint adjustmentboard provided for in Respondent's contract, Re-spondent notified the local joint adjustment boardthat it was proceeding to the next step in the grievanceprocedure? On or'about January 29, 1973, Pope tele-phoned LACI's Babovich and advised him that Re-spondent had filed a grievance under the Sheet MetalWorkers contract and that a hearing on the grievancehad been scheduled for February 1, 1973, before thelocal joint adjustment board. By letter dated January31, 1973, LACI advised the local joint adjustmentboard that it would not attend the hearing on thegrievance filed by Respondent against LACI.8On or about February 5, 1973, LACI was advisedthat the local joint adjustment board, consisting ofthree representatives of Respondent and three repre-sentativesof the local Sheet Metal Contractors' Asso-ciation,had met to hear the grievance filed byRespondent against LACI, and that LACI had "beenfound in violation of [its] contract with Sheet MetalWorkers Local No. 49 inassignmentof sheet metalwork to iron workers."9(d) the preparation of all shop and field sketches used in fabrication anderection,including those taken from original architectural and engineer-ing drawings or sketches,and (e)all other work included in the junsdic-tional claims of Sheet Metal Workers'InternationalAssociation.[Emphasis supplied.]Art. III,sec. 1, provides:The Employer agrees that none but journeyman and apprentice sheetmetal workers shall be employed on any work described in Article I.7 Briggs' letter stated in pertinent part that:It is the position of Local 49 that the work[assignment in the presentcase]is clearly subject to the Collective Bargaining Agreement, and iswork described in Article I of same. The Union contends that the Em-ployer [LACI]is in violation of Articles I and III of the Agreement andArticle 2,Section 1 of the Agreement.The work order, a copy of which is attached hereto and identified asexhibit 1, indicates that 3,464 man hours of work is to be performed onthe job in question.The Union contends and does request that theEmployer [LACI]be required to pay to the qualified pension fund forthe benefit of members of Local Union No. 49 3,464 man hours at therate of $8.88 per hour, and agree henceforth that all work of the typedescribed herein shall be performed by and does belong to the SheetMetal Workers.In its reply,LACI related the preceding events and stated:Los Alamos Constructors,Inc has a labor agreement with SheetMetal Union Local No. 49, plus many other crafts including Iron Work-ers, Electricians,Carpenters,etc.Therefore,when jurisdictional claimsare in conflict with two or more of our signatory unions, they cannotlogically be settled by a board composed of only one trade.89The minutes of the local joint adjustment board meeting were attachedto the letter and read:Briggs stated that the work described is clearly subject to the CollectiveBargaining Agreement, and the employer is in violation of Articles 1 and3 of the Agreement and Article 2, Section 1 of the Agreement.Motion was by Bob Farmer to find Los Alamos Constructors,Inc. inviolation of contract as outlined in charges.By letterdatedFebruary8,1973,fromRespondent's attorney, LACI was advised as follows:As you are aware this firm represents Sheet Met-alWorkers, Local Union No. 49. It has beencalled to our attention that two decisions havebeen issued by the local Joint Board in accor-dance with the requirements of the CollectiveBargaining Agreement, and that Lacky [sic] hasindicated in one instance a refusal to comply,and in the other instance has failed and refused,and continues to refuse, to comply.Gary Briggs,BusinessManager ofthe LocalUnion, has requested that I bring a Section 301proceeding in United States District Court forbreachof contract unless immediate steps aretaken by Los Alamos Constructors, -Inc. to com-ply with the decision.Please advise me at your earliest opportunity ofyour position regarding these matters,By letter dated February 22, 1973, from LACI's housecounsel to Respondent's attorney,Respondent wasinformed, among other things, that LACI had filed anunfair labor practice charge against it as a result ofRespondent's continuing to press its claim to the workassignment in the present case granted to members ofIron Workers.By letter dated February 27, 1973, from Briggs toDavid S. Turner, general secretary-treasurer ofRespondent's international parent organization, Re-spondent, in accordance with the contract, gave noti-fication of appeal ,from the action of the local jointadjustment board, which resulted in a tie vote, andrequested a panel hearing on its grievance againstLACI regarding the latter's work assignment in thepresent case.10 By letter dated March 29, 1973, LACISeconded by Dan BarksdaleGary Briggs asked that if found guilty that Los Alamos Constructors,Inc. should pay all legal fees and costs should this decision be taken tothe courtsVoting resultsMotion Carried 100%.Motion was made by Bob Farmer that pension fund be awarded $8.88an hour for each hour worked by any other craft other than sheet metalworkers on plenums and other sheet metal work which is violation of theSheet Metal Workers Agreement.Secondedby DanBarksdaleVoting results:Tie Vote.10 This letter in pertinent part readsas follows-The local Joint AdjustmentBoard foundLACIin violation of the cur-rent agreement as charged.The portionof the hearing I am appealingContinued 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas informed that a grievance had been filed againstit by Respondent at the panel level, and that a hearingbefore a panel designated by Respondent's interna-tional parent organization and Sheet Metal and AirConditioningContractors'NationalAssociation(herein SMACNA) was scheduled for April 17, 1973.On April 19, 1973, a panel of representatives designat-ed from Respondent's international parent organiza-tion and SMACNA did meet and considered, amongother things, the merit of the grievance filed by Re-spondent against LACI with respect to the work as-signment in the present case, and what, if any, remedyshould be accorded Respondent. As of this date, thepanel has not announced its decision.The sole issue in this case is whether, on the stipu-lated facts recited above, Respondent's pursuit of amonetary award in the contractual grievance pro-ceedings and its announced intention to initiate a Sec-tion301suitforenforcementofitscollective-bargaining agreement with the Employerconstituted coercion within the meaning of Section8(b)(4)(ii)(D), and is thereby violative of that sectionof the Act.The General Counsel contends in essence that theRespondent's pursuit of a payment of money fromLACI as a result of the latter's having made the workassignment in the present case to employees repre-sented by Iron Workers rather than to employees rep-resented by Respondent constitutes a type of coercionproscribed by Section 8(b)(4) of the Act. He arguesthat by threatening to fine or penalize the Employeron the basis of the Employer's alleged violation ofarticles I and III of its collective-bargaining agree-ment with Respondent, where Respondent has soughtand continues to seek the work assignment in dispute,Respondent is engaging in economic coercion to fur-ther an unlawful object.Contrariwise, Respondent contends that it merelyseeks to do that which it can legally do and that pursu-ing a contractual dispute through a contractual griev-ance procedure should not be found to be coercive,within-the meaning of Section 8(b)(4) of the Act. Insubstance, Respondent is contending that it is legallyentitled to look to the arbitral process and the courtsfor relief upon an alleged breach of its collective-bargaining agreement with the Employer and to seekactual damages flowing from that breach.On the basis of the stipulated record, there is noevidence of any conduct on Respondent's part whichto the panel is the motion made by Bob Farmer which ended in a tievote.mightbeconsideredcoercive,otherthanRespondent's pursuit of the grievance and its an-nounced intention to enforce the award of the localjoint adjustment board by initiating a Section 301 suit.Thus, the sole issue before us is whether Respondent'sfiling of this grievance under article X of its contractwith Respondent and its subsequently announced in-tention to enforce the local joint adjustment board'saward by means of a Section 301 suit constitutes coer-cion within the meaning of Section 8(b)(4)(ii)(D).The statutory scheme underlying Section 8(b)(4) isclearly designed to promote the amicable resolutionof jurisdictional disputes while at the same time pro-scribing conduct on the part of the disputing unionswhich interferes with an employer's normal produc-tive operations. In furtherance of this policy, we havelong held that coercion within the meaning of Section8(b)(4) encompasses all nonjudicial acts of self-help infurtherance of a jurisdictional claim."In this case, Respondent has totally refrained fromengaging in any nonjudicial acts of self-help. Respon-dent made no threats of a work stoppage, did notengage in any interference with the Employer's nor-mal business operations, and did not seek the aid ofother unions in support of its jurisdictional claim. Allthat Respondent did was to explicitly follow the pro-cedures set forth in article X of its contract with Re-spondent. Although the present situation might beviewed as placing the Employer in a Hobson's choice,we find that it is a creature of its own making, arisingsolely from the collective-bargaining agreement itsigned with the Respondent. That agreement specifi-cally provides that the Union's jurisdiction extends tothe "manufacture, fabrication, assembling, handling,production, installation, dismantling, conditioning,adjustment, authorization, repairing and servicing ofall ferrous or nonferrous metal work of U.S. No. 10gauge or its equivalent or a lighter gauge and all othermaterials used in lieu thereofandof all air-veyor sys-tems and air handling systems regardless of materialused. . . . " The agreement further provides that dis-putes arising from its interpretation are to be resolvedthrough the local joint adjustment board and that theaggrieved party is entitled to seek monetary damages.From the stipulated record it is clear that when theEmployer initially undertook the work in dispute itwas aware of the potential conflicting claims since thework involved materials of greater-than-10-gaugethickness to be used on air-veyor systems.12 When theparties were unable to reach an amicable resolution asto the proper assignment of the work, the Employer11Err Hokin Corporation,154 NLRB 839.Since LACIrefuses to abideby thedecision of the local JointAdjust-12The correspondence set forth above between the Employer and thement Board,I intend to file a 301 Suitto enforcethe decision of thedisputingUnions and the Employer's attempt to reachan amicable settle-Board.mentof the conflicting claims between the competing Unions go to supportour conclusion in this regard. SHEET METAL WORKERS,LOCAL 49477proceededto make itsown assignment.13In response to the Employer's decision to award thedisputed work to another craft,Respondent filed agrievance in accord with the provision of article X ofits contract with the Employer,which action we findithad a lawful right to undertake.14In conclusion,13 In this regard,we must note that neither the Employer nor either of thedisputing Unions has availed itself of the readily available National JointBoard for resolution of this dispute.14 Although the Employer took the position that the local Joint board wasan inappropriate forum for the resolution of a jurisdictional dispute betweentwo competing unions, we do not agree that such assertion necessarily pre-cludes Respondent from invoking the contractual forum's procedures In ourview, the position taken by the General Counsel would render it impossiblefor the Respondent to seek any redress of the alleged breach of its contractin a situation, such as this,where the alleged breach involves a question ofwork jurisdiction.This the statute did not intend to do, as such an approachwould work against the policy of encouraging amicable resolutions ofJuris-dictional disputes.As towhether the Respondent's view of the provisions ofart. I is correct,such question is not now before us and we expressly do notpass upon the contract's proper interpretation.what we have here is a situation where Respondentand LACI disagreeas to whether LACI's assignmentof the disputed work was proper under the parties'agreement.Respondent then sought a determinationof its rights-in the precise manner set forth in theagreement.At no time did Respondent resort to anyform of self-help. Therehas been no disruption ofwork. In these circumstances,we are constrained toconclude that Respondent's seeking of a judicial rem-edy via the contractual forum was not coercive withinthemeaning of Section 8(b)(4)(ii)(D) and that thecomplaint should therefore be dismissed in its entire-ty.ORDERIt is hereby ordered that the complaint herein be,and it hereby is, dismissed in its entirety.